               Case 5:18-cr-00258-EJD Document 621 Filed 12/07/20 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                  )   Case No. 18-CR-00258 EJD
                                                )
16           Plaintiff,                         )   JOINT PROPOSED CASE SCHEDULE
                                                )
17      v.                                      )   Date: December 8, 2020
                                                )   Time: 10:00 a.m.
18   RAMESH “SUNNY” BALWANI,                    )   Court: Hon. Edward J. Davila
                                                )
19           Defendant.                         )
                                                )
20                                              )

21

22

23

24

25

26

27

28

     JOINT PROPOSED SCHEDULE,
     CASE NO. 18-258 EJD                       1
             Case 5:18-cr-00258-EJD Document 621 Filed 12/07/20 Page 2 of 3




 1         In advance of the status conference currently scheduled for December 8, 2020, the government

 2 and Defenant Ramesh “Sunny” Balwani have met and conferred and respectfully submit the attached

 3 Proposed Case Schedule.

 4 DATED: December 7, 2020                                   Respectfully submitted,

 5                                                           STEPHANIE M. HINDS
                                                             Attorney for the United States,
 6
                                                             Acting Under Authority Conferred
 7                                                           By 28 U.S.C. § 515

 8
                                                             ________________________
 9                                                           JEFF SCHENK
                                                             JOHN C. BOSTIC
10                                                           ROBERT S. LEACH
                                                             VANESSA BAEHR-JONES
11                                                           Assistant United States Attorneys
12
     DATED: December 7, 2020                                 Respectfully submitted,
13
                                                             ORRICK, HERRINGTON & SUTCLIFFE
14                                                           LLP
15
                                                             _____/s/___________________
16                                                           JEFFREY B. COOPERSMTIH
                                                             Attorneys for Defendant Ramesh “Sunny”
17
                                                             Balwani
18

19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED SCHEDULE,
     CASE NO. 18-258 EJD                          1
             Case 5:18-cr-00258-EJD Document 621 Filed 12/07/20 Page 3 of 3




 1                           UNITED STATES v. RAMESH “SUNNY” BALWANI
                                        No. 18-CR-00258-EJD
 2                                   PROPOSED CASE SCHEDULE
 3

 4              DATE                                            EVENT
     Friday, May 28, 2020           The Government shall serve any supplement to its exhibit and
 5                                  witness lists previously disclosed in the trial of Elizabeth
                                    Holmes.
 6

 7                                  The Government shall identify any statement the Government
                                    intends to offer under Federal Rule of Evidence 801(d)(2)(E).
 8   Friday, June 4, 2021           Defendant shall serve witness and exhibit lists for his
                                    case-in-chief.
 9
                                    Defendant shall serve a summary pursuant to Federal Rule of
10                                  Criminal Procedure 16 for each expert witness Defendant
11                                  intends to call at trial in Defendant’s case-in-chief.
     Tuesday, June 11, 2021         Defendant shall complete his Rule 16 disclosures other than
12                                  expert disclosures.
     Friday, June 18, 2021          The Government shall serve a summary pursuant to Federal
13                                  Rule of Criminal Procedure 16 for each expert witness it
                                    intends to call at trial in rebuttal to expert testimony offered
14
                                    by Defendant Balwani.
15   Friday, June 25, 2021          Motions in limine and motions re: experts due.
     Friday, July 9, 2021           Responses to motions in limine and motions re: experts due.
16   Monday, July 19, 2021          Defendant shall complete production of witness statements
                                    pursuant to Rule 26.2.
17
     Friday, July 23, 2021          Replies for motions in limine and motions re: experts due.
18   Friday, July 30, 2021          Hearing for motions in limine and motions re: experts.
     Friday, August 6, 2021         Proposed jury instructions, juror questionnaire, and voir dire
19                                  questions due.
     Tuesday, August 10, 2021       Pretrial Conference statement due per Criminal Local Rule
20                                  17.1-1(b).
21
                                    The Government shall advise the Court that it has produced
22                                  all Brady and Giglio information in its possession and will
                                    continue to produce any the Government subsequently
23                                  discovers.
     Tuesday, August 17, 2021       Pretrial Conference
24
     Tuesday, August 24, 2021       Trial (first day of jury selection)
25

26

27

28

     JOINT PROPOSED SCHEDULE,
     CASE NO. 18-258 EJD                          2
